200 S.E.2d 612 (1973)
284 N.C. 391
STATE of North Carolina
v.
Charles Ernest HOLTON, Jr., alias Chick Holton.
No. 53.
Supreme Court of North Carolina.
December 12, 1973.
*614 Atty. Gen. Robert Morgan and Asst. Attys. Gen. Claude W. Harris and Walter E. Ricks, III, Raleigh, for the State.
Schoch, Schoch, Schoch & Schoch, by Arch K. Schoch, High Point, for defendant-appellant.
MOORE, Justice.
Defendant by his first assignment of error contends that the trial court erred in overruling his motion for a directed verdict of not guilty for the reason that the State failed to prove that Buford Ball, the alleged deceased, is actually dead. This contention is based upon the fact that no witness testified that he actually saw the dead body of Ball.
In a criminal case the proper motion to test the sufficiency of the State's evidence is a motion to dismiss the action or a motion for judgment as in the case of nonsuit. G.S. § 15-173. State v. Everette, 284 N.C. 81, 199 S.E.2d 462 (1973); State v. Evans and State v. Britton and State v. Hairston, 279 N.C. 447, 183 S.E.2d 540 (1971). On such motion the evidence must be considered in the might most favorable to the State, and the State is entitled to every inference of fact that may be reasonably deduced from the evidence. Contradictions and discrepancies in the State's evidence are for the jury to resolve and do not warrant the granting of the motion. State v. Henderson, 276 N.C. 430, 173 S.E.2d 291 (1970); State v. Carter, 265 N.C. 626, 144 S.E.2d 826 (1965). Admitted evidence, whether competent or incompetent, must be considered on defendant's motion for judgment as in the case of nonsuit. State v. Accor and State v. Moore, 277 N. C. 65, 175 S.E.2d 583 (1970); State v. Cutler, 271 N.C. 379, 156 S.E.2d 679 (1967); State v. Virgil, 263 N.C. 73, 138 S.E.2d 777 (1964). Treating defendant's motion for a directed verdict of not guilty as a motion for judgment as of nonsuit under G.S. § 15-173 and applying the well-established rules for such motion to the evidence in this case, we hold that there was ample evidence of Ball's death to require submission to the jury. State v. Cutler, supra; *615 State v. Virgil, supra; State v. Thompson, 256 N.C. 593, 124 S.E.2d 728 (1962).
Several witnesses for the State testified without objection that they had known Ball before he died. Dr. Douglas, who treated the deceased over a period of months, testified about various treatments given to Ball from the time he entered the hospital until he died. Dr. Douglas further testified that Ball died on 29 December 1971, and that he had seen Ball's death certificate and the report on an autopsy performed on Ball. He further testified that in his opinion "Buford Ball died as a result of infection, debilitation directly as a result of gunshot injuries, including an injury to his large bowel with gross contamination at the time of his injuries." From this evidence, it is obvious that Ball is dead. This assignment has no merit.
Defendant next contends that he was entitled to judgment as of nonsuit because of a fatal variance in the bill of indictment that charged that Ball was killed on 4 September 1971 and the evidence that showed that Ball was alive some four months later. While it is true that a fatal variance between the indictment and proof may be raised by a motion for nonsuit, State v. Bell, 270 N.C. 25, 153 S.E.2d 741 (1967); State v. Law, 227 N.C. 103, 40 S.E.2d 699 (1946), no such variance appears in this case. G.S. § 15-155 provides that neither "omitting to state the time at which the offense was committed in any case where time is not of the essence of the offense, nor for stating the time imperfectly" shall vitiate an indictment. The indictment in this case stated the date on which the fatal injury was inflicted rather than the date on which the death occurred. This Court, as early as 1854 in State v. Baker, 46 N.C. 267, held that where an indictment charged the murder as of the date the blow was given, and the evidence revealed that the victim lived for twenty days after receiving the blow and then died, such variance was not material. See also State v. Davis, 282 N.C. 107, 191 S.E.2d 664 (1972); State v. Trippe, 222 N.C. 600, 24 S.E.2d 340 (1943); State v. Pate, 121 N.C. 659, 28 S.E. 354 (1897).
In his next assignment defendant asserts that the trial court erred in permitting the expert witness, Dr. Donald P. Douglas, to give his opinion about the cause of Ball's death without propounding a hypothetical question to include facts of which the doctor had no personal knowledge.
Dr. Douglas testified that he and his associate, Dr. Canipe, treated Ball from the time he entered the hospital on 4 September 1971 until the date of his death on 29 December 1971. Dr. Douglas first saw Ball in the emergency room of the High Point Memorial Hospital, and at that time Ball's condition was "quite serious." Ball was suffering from a gunshot wound in his right shoulder and three such wounds in his abdominal cavity. One bullet had passed through the large and small intestines, causing contamination and extensive damage, and then lodged in the left pelvic. During the first operation on the intestines Ball lost almost all of his body's blood. Dr. Douglas did not feel that Ball could survive any more surgery, and consequently he elected to temporarily leave the bullet in the pelvic. The contamination that resulted from bowel movement having been spilled throughout the abdominal cavity soon caused infection in the pelvic area and necessitated a subsequent operation by an orthopedic surgeon, Dr. Fred Wood, to remove the bullet and drain the infection. This operation was performed on 1 October 1971. On 2 November 1971 Ball suffered massive hemorrhage along a rubber tube that had been inserted in his abdominal cavity to drain the infected material that resulted from the initial contamination of the gunshot injury. Again surgery was required.
Dr. Douglas testified without objection: "In my opinion, the pus resulted from the initial contamination of the gunshot injury with the continued infection and drainage from this site from that point until the *616 time of the patient's death. . . . I followed the patient from the time of his admittance until he died, well, Dr. Canipe and I did. I am not sure on the last days before his death whether Dr. Canipe or I took care of him." Dr. Douglas was then allowed to state over objection that in his opinion "Buford Ball died as a result of infection, debilitation directly as a result of gunshot injuries, including an injury to his large bowel with gross contamination at the time of his injuries." He further testified without objection: "I have found nothing in [the hospital] records to indicate that I gave him any treatment or saw him after December 25, 1971. I could have.. . . The nurses do not always note in their notes when the doctor comes to see a patient. They have a notation on December 25 that I was there. . . . I can say that Buford from the time of his hip surgery had a very slow but progressive downhill course, a very slow progressive downhill course."
Defendant contends that since Dr. Douglas cannot say that he saw Ball immediately before or after his death, Dr. Douglas is not qualified to give an opinion about the cause of his death without a hypothetical question supplying facts which the doctor did not know of his own knowledge. We think, however, it is obvious from this record that, based on his knowledge and experience and his treatment and observation of the deceased Ball for approximately four months, Dr. Douglas was entitled to give an opinion on the cause of death based upon such facts within his personal knowledge. "It is not required that an expert testify in response to hypothetical questions when the witness has himself examined the person in question and is giving his expert opinion based on facts which he himself had observed." 3 Strong, N.C. Index 2d, Evidence § 49 (1967). See Cogdill v. Highway Comm. and Westfeldt v. Highway Comm., 279 N.C. 313, 182 S.E.2d 373 (1971); Rubber Co. v. Tire Co., 270 N.C. 50, 153 S.E.2d 737 (1967); Bullin v. Moore, 256 N.C. 82, 122 S.E.2d 765 (1961). It is well settled in the law of evidence that a physician or surgeon may express his opinion on the cause of the physical condition of a person if based either on facts within the personal knowledge or upon an assumed statement of facts supported by evidence and cited in a hypothetical question. 1 Stansbury's N.C. Evidence, Brandis Rev. § 136 (1973); Yates v. Chair Co., 211 N.C. 200, 189 S.E. 500 (1937); State v. Stewart, 156 N.C. 636, 72 S.E. 193 (1911). Although the evidence does not disclose that Dr. Douglas actually saw the deceased on the date of his death, his testimony shows that he and his associate, Dr. Canipe, treated Ball for a period of almost four months; that after his hip operation Ball's condition became progressively worse; and that Dr. Douglas continued to treat and observe him at least through 25 December 1971. It is clear then that his testimony on the cause of death was based on his observation, treatment, and knowledge of the deceased's condition and upon facts that he himself had observed. No hypothetical question was therefore necessary, and the doctor's testimony was competent.
Defendant's final contention is that the court erred in its charge to the jury by referring to Buford Ball as "the deceased." All the evidence indicates that Ball was dead. Defendant's counsel even questioned a witness about Ball's death certificate and the autopsy performed on Ball. This assignment is without merit.
In the trial, verdict, and judgment we find no error.
No Error.